Title: To Alexander Hamilton from Aaron Ogden, 27 September 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Dr. Sir.
            Elizabeth Town Sepr. 27th. 1799
          
          Captain Williamson has the appearance and manners of a gentleman, possesses the character of a man of probity, is a good pen-man, and accurate at calculations—he has wealthy connections, to enter into the requisite suretyship, and, in my opinion, is, in every respect, very suitable to fill the post of Deputy-Pay-Master-General for the troops under your command, and, I have every reason to believe, would very readily accept of the appointment.
          With the most respectful attachment I am yours faithfully
          
            Aaron Ogden
          
          Major General Hamilton.
        